Title: N(1782.)S. November: 1. Friday.
From: Adams, John Quincy
To: 


       We were obliged to wait about 2 hours at a Dram Shop out of the city waiting for the gates to be opened. And there Mr. Gummer overtook us. He had left St. Petersbourg the same day with us, at about 4 o’clock. P.M. At seven o’clock the gates were opened and we went and stopp’d at the tavern. Mr. Gummer dined out. I was very unwell. The Count and Mr. Gummer spent the evening out: I was so unwell I did not go.
       
     List of the roads from St Petersbourg to Wibourg.
     
      From St. Petersbourg to 
      wersts
     
     
      Dranizoukow Dranichnikowa
      25.
     
     
      Walkiasiary
      15.
     
     
      Lindola Lindoulia
      18.
     
     
      Weremcki
      20.
     
     
      Surenoja Souvenoya
      19
     
     
      Kamerala Kämära
      20.
     
     
      Wibourg
      22.
     
     
      
      139
     
    
   In general people take for the first post private horses. We paid 4 Roubles for 4 horses. For post horses you pay for the first station 2. copicks. pr. horse pr. werst. From Draniznikow to Lindola you pay 1. copick pr. horse pr. werst, and from Lindola forward you pay only 8 copicks pr. 10 wersts for each horse. When we arrived at Draniznikow we gave 30 copicks to the post master and had our horses directly. We gave at every post 5. 6. or 8 copicks to the post master and were very well served for horses. We gave the postillions from 5. to 15 Copicks, but never 15. unless in the night. The roads in general are very bad from Petersbourg to Wibourg, at the present season of the year, because the Land is pretty good and the frequent rains have made a great deal of mud. There are no houses where to lodge, and if one does not go night and day, one must sleep in the carriage.
       Wibourg is a small city situated upon the river:  very strongly fortified: the houses are almost all of wood; there is but one tavern in the town; and that is not very good.
      